Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 7, and 13 have been amended and claims 15-17 have been cancelled. Claims 1-14 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 13, the phrase “nationally-recognized and accepted neurosurgical treatment guidelines, up-to-date evidence databases, and consensus and expert 
In Step S10, data input to the server 231 may comprise one, two, three, four, or more of neurological database treatment guidelines, national database treatment guidelines (e.g., from the Brain Trauma Foundation, the American Heart Association (AHA), the American Association of  Neurological Surgeons (AANS) guidelines), up-to-date evidence-based study data, consensus opinion data, and/or expert opinion data. Of course, the server 231 may also provide input to these databases. 
However, this paragraph only provides examples of sources for national treatment guidelines. Which raises the additional question of how is a national treatment guideline different from a nationally-recognized and accepted neurosurgical treatment guidelines? 


Claims 1, 7, and 13, recite “at least one medical personnel” in the preamble. The body of the claims then recite “the at least one non-neurosurgical medical personnel” and “a neurosurgeon”. Dependent claims 3, 4, 6, 9, 10, 12, and 14 also recite “the at least one medical personnel”. Because of the multiple different “medical personnel” recited by the claims “the at least one non-neurosurgical medical personnel” lacks clear antecedent basis. Specifically, it is unclear if “the at least one non-neurosurgical medical personnel” is referring back to the “at least one medical personnel” recited in the preamble of if “the at least one non-neurosurgical medical personnel” is a different and separate medical personnel. For sake of compact prosecution instances of  “at least one medical personnel” and “at least one non-neurosurgical medical personnel” are interpreted as referring to the same medical personnel while instances of “neurosurgeon” are interpreted as being a separate and different medical personnel.

Regarding Claims 1, 7, and 13, the following phrases render the scope of the claims indefinite: 

...
(B) “wherein the guidance server is configured to: utilize the nationally-recognized and accepted neurosurgical treatment guidelines, the up-to-date evidence databases, and the consensus and expert opinion databases to provide at least interim medical advice and further diagnostic guidelines”.
Phrase (A) is interpreted as requiring only neurosurgical databases or treatment guidelines servers because by reciting “one or more” only one is required. Further, the portion of phrase (A) reciting “which include nationally-recognized ... databases” is interpreted as only modifying “treatment guideline servers” because the phrase says “treatment guideline server which include ...”. Based on these interpretations, disclosure of “a guidance server connected to one neurosurgical database” fully meets this limitation.
The later recitation of phrase (B) requiring “the nationally-recognized and accepted neurosurgical treatment guidelines ... expert opinion databases” renders the claim indefinite because the scope of the phase (B) is not commensurate with the scope of phrase (A) and thus the scope of the claim as a whole cannot be determined because it is unclear what is required. 

Regarding claims 5 and 11, the phrase “wherein the imaging post-processor is integrated into the guidance server” renders the claims indefinite because it is not commensurate in scope with the limitation in claim 1 stating: “one or more radiology scanners configured to separately provide both of the guidance server and the imaging post-processor with the real-time patient imaging data”. It is unclear how the real-time patient imaging data could be provided separately to both the guidance server and the imaging post-processor if they are integrated with eachother.

Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 are drawn to an apparatus for providing medical personnel with data regarding a patient with neurological indications, which is within the four statutory categories (i.e., machine). Claims 7 - 12 are drawn to a method for providing medical personnel with data regarding a patient with neurological indications, which is within the four statutory categories (i.e., a process). Claims 13 - 14 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for providing medical personnel with data regarding a patient with neurological indications, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1.  An apparatus providing at least one medical personnel with artificial intelligence (AI)-derived data regarding a patient presenting with neurological indications, comprising: 
a guidance server connected to one or more neurosurgical databases and treatment guideline servers which include nationally-recognized and accepted neurosurgical treatment guidelines, up-to-date evidence databases, and consensus and expert opinion databases, wherein the guidance server is configured to receive three or more of parameters selected from a group consisting of (i) natural language input from the at least one non-neurosurgical medical personnel, (ii) real-time vital signs telemetry data, (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results, (vi) patient historical data, and (vii) patient imaging information; 
an imaging post-processor receiving (i) patient imaging history information and (ii) real- time patient imaging data, performing imaging post processing including pattern recognition for abnormality recognition based on the patient imaging history information and the real-time patient imaging data, generating the patient imaging information based on the imaging post processing, and providing to the guidance server the patient imaging information; and 
one or more radiology scanners configured to separately provide both of the guidance server and the imaging post-processor with the real-time patient imaging data, 
perform a three-dimensional reconstruction of the received real-time patient imaging data for performing the imaging post processing, and 
wherein the guidance server is configured to: 
utilize the nationally-recognized and accepted neurosurgical treatment guidelines, the up-to-date evidence databases, and the consensus and expert opinion databases to provide at least interim medical advice and further diagnostic guidelines; and 
provide one or more AI-generated alerts, suggestions for diagnoses and immediate treatment guidelines to the at least one non-neurosurgical medical personnel until a neurosurgeon is available.
The Examiner submits that the foregoing underlined limitations constitute: (b) “a certain method of organizing human activity” because providing medical personnel with data regarding a patient with neurological indications by: performing imaging post processing including pattern recognition for abnormalities based on received data and performing 3D reconstruction of received data; utilizing guidelines, up-to-date evidence databases, and consensus and expert opinion databases to provide interim medical advice; and providing one or more alerts, suggestions for diagnoses and immediate guidelines to a non-neurosurgical medical personnel until a neurosurgeon is available under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a guidance server, neurosurgical databases and 
The generic recitation of artificial intelligence (AI)-derived data and AI-generated alerts of claims 1, 7, and 13, being “artificial intelligence” based does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). Notably, no artificial intelligence bases models, engines, algorithms, or machines are recited in the presently amended claims. Only data that is generated using “artificial intelligence” is recited.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 7 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 7 is that Claim 7 recites a method, whereas Claim 1 recites an apparatus. Furthermore, the abstract idea for Claim 13 is identical as the abstract idea for Claim 1, because the only difference between Claims 13 and 1 is that Claim 1 recites an apparatus, whereas Claim 13 recites a computer program product. 
Dependent claims 2-6, 8-12, and 14 include other limitations for example claims 2 and 8 recite further steps performed by the guidance server including identifying problems using natural language and prioritizing the problems to a hot list, claims 3, 4, 9, and 10 recite further details as to what type of device the alerts are outputted to, e.g., an app on a smartphone or a SMS message to a smart phone if the app message is not read, claims 5 and 11 recite further that claims 6, 12, and 14 recite that specific parameters are received as “live data streams”; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 7, and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 14 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1.  An apparatus providing at least one medical personnel with artificial intelligence (AI)-derived data regarding a patient presenting with neurological indications, comprising: 
a guidance server connected to one or more neurosurgical databases and treatment guideline servers which include nationally-recognized and accepted neurosurgical treatment guidelines, up-to-date evidence databases, and consensus and expert opinion databases (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), wherein the guidance server is configured to receive three or more of parameters selected from a group consisting of (i) natural language input from the at least one non-neurosurgical medical personnel, (ii) real-time vital signs telemetry data, (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results, (vi) patient historical data, and (vii) patient imaging information  (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
an imaging post-processor receiving (i) patient imaging history information and (ii) real- time patient imaging data  (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), performing imaging post processing including pattern recognition for abnormality recognition based on the patient imaging history information and the real-time patient imaging data, generating the patient imaging information based on the imaging post processing, and providing to the guidance server the patient imaging information  (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); and 
one or more radiology scanners configured to separately provide both of the guidance server and the imaging post-processor with the real-time patient imaging data  (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), 
wherein the imaging post-processor is configured to perform a three-dimensional reconstruction of the received real-time patient imaging data for performing the imaging post processing (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), and 
wherein the guidance server is configured to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
utilize the nationally-recognized and accepted neurosurgical treatment guidelines, the up-to-date evidence databases, and the consensus and expert opinion databases to provide at least interim medical advice and further diagnostic guidelines; and 
provide one or more AI-generated alerts, suggestions for diagnoses and immediate treatment guidelines to the at least one non-neurosurgical medical personnel until a neurosurgeon is available (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of providing medical personnel with data regarding a patient with neurological indications by: performing imaging post processing including pattern recognition for abnormalities based on received data and performing 3D reconstruction of received data; utilizing guidelines, up-to-date evidence databases, and consensus and expert opinion databases to provide interim medical advice; and providing one or more alerts, 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0024], [0027] –[0029], [0034], [0040], and [0089] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a guidance server, neurosurgical databases and guideline servers that include additional databases, an imaging post-processor, and radiology scanners) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving the three or more parameters, patient imaging history information and real-time patient imaging data and data output by outputting patient imaging information to the guidance server and outputting the real-time data from the scanners to the guidance server and the imaging post processor; further the outputting of the alert from the guidance server to the smartphone of claims 3, 4, 9 and 10 which merely add the additional elements of where the information is outputted to – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “provide one or more AI-
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-14 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0024], [0027] –[0029], [0034], [0040], and [0089] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of providing medical personnel with data regarding a patient with neurological indications by: performing imaging post processing including pattern recognition for abnormalities based on received data and performing 3D reconstruction of received data; utilizing guidelines, up-to-date evidence databases, and consensus and expert opinion databases to provide interim medical advice; and providing one or more alerts, suggestions for diagnoses and immediate guidelines to a non-neurosurgical medical personnel until a neurosurgeon is available by utilizing a general purpose guidance server, neurosurgical databases and guideline servers that include additional databases, an imaging post-processor, and radiology scanner;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving the three or more parameters, patient imaging history information and real-time patient imaging data and data output by outputting patient imaging information to the guidance server 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “provide one or more AI-generated alerts ... to the at least one non-neurosurgical medical personnel until a neurosurgeon is available”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing general purpose guidance server, neurosurgical databases and guideline servers that include additional databases, an imaging post-processor, and radiology scanner. 
claims 2-6, 8-12, and 14 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2 and 8 recite further steps performed by the guidance server including identifying problems using natural language and prioritizing the problems to a hot list (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), claims 3, 4, 9, and 10 recite further details as to what type of device the alerts are outputted to, e.g., an app on a smartphone or a SMS message to a smart phone if the app message is not read (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 5 and 11 recite further that the imaging post-processor is integrated into the guidance server (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), claims 6, 12, and 14 recite that specific parameters are received as “live data streams” (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore claims 1-14 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2015/0161331 to Oleynik (hereinafter "Oleynik") in view of US 2013/0231947 to Shusterman and further in view of US 2015/0294089 to Nichols and further in view of US 2010/0312139 to Dash et al (hereinafter “Dash”).
Regarding claim 1, Oleynik discloses apparatus providing at least one medical personnel with artificial intelligence (AI)-derived data regarding a patient presenting with neurological indications ([0133] discloses that the intelligent medical engine analyzes real time medical data and determines to send an alert, i.e., data regarding a patient, to the patient’s doctor, i.e., at least one medical personnel; [0066] discloses that the methods may be used for patients with neurological disease, which is interpreted as the patients presenting with neurological indications; [0071] discloses that the intelligent medial engine utilizes an “electronic doctor 80” that is an artificial intelligence engine for providing prognosis of the patient based on current medical data, therefore the alert is interpreted as being an AI alert), comprising: 
a guidance server connected to one or more neurosurgical databases and treatment guideline servers which include nationally-recognized and accepted neurosurgical treatment guidelines, up-to-date evidence databases, and consensus and expert opinion databases (Examiner notes that the phrase “one or more neurosurgical databases and treatment guideline servers” is interpreted as requiring only neurosurgical databases or treatment guidelines servers because only one is required. Further, the phrase “which include nationally-recognized ... databases” is interpreted as only modifying “treatment guideline servers”. To summarize, disclosure of “a guidance server connected to one neurosurgical database” fully meets this limitation. Fig. 1 & [0069] discloses that the main medical server 12 is connected to the central database 16; [0072] discloses that the central database 16 contains patients’ medical data as well as treatment protocols for diseases; [0066] discloses that the system may be used to treat neurological disease, therefore, at least the patients’ medical data or the treatment protocols are interpreted as including data related to neurological disease and the treatment thereof which is interpreted as encompassing neurosurgical information, thus the central database 16 is interpreted as a neurosurgical database), 
wherein the guidance server is configured to receive (Figs. 1, 5 & [0069] disclose that the intelligent medical engine 14 of the main medical server 12, i.e., the guidance server, is configured to receive information from a variety of databases; [0071] discloses that the guidance server is configured to receive a variety of medical data from a large number of medical sources) three or more of parameters selected from a group consisting of (i) natural language input from the at least one non-neurosurgical medical personnel, (ii) real-time vital signs telemetry data (Fig. 6 and [0120], real time vital sign data is received from a portable medical monitoring device at medical main server 12, i.e., telemetry data), (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results ([0071] discloses that the server 12 receives laboratory tests, e.g., HDL-levels), (vi) patient historical data ([0070] disclose that the intelligent medical engine 14 which is part of the server 12 receives the patient’s medical history, i.e., patient historical data), and (vii) patient imaging information (Fig. 9 & [0126] discloses that the real time lab test data and pictures of the patient are sent to the intelligent medical engine 14 which is part of the server 12); 
an imaging post-processor receiving (i) patient imaging history information and (ii) real- time patient imaging data, performing imaging post processing including pattern recognition for abnormality recognition based on the patient imaging history information and the real-time patient imaging data, generating the patient imaging information based on the imaging post processing, and providing to the guidance server the patient imaging information (Fig. 9 and [0126] disclose that the intelligent medical engine, interpreted as including the imaging post processor receives real time lab test data and imaging data; [0120] discloses that the real time medical data is analyzed relative to the patient's previously stored medical data, i.e., patient history information, in the central database 16; Fig. 16 and [0134] further disclose imaging post processing is performed based on imaging history information (at time t1) and real time patient imaging data (at time t2), further at step 316, intelligent medical engine 14 uses pattern recognition by first determining a difference between imaging data at t1 and t2 and then further uses pattern recognition to make a determination as to if a doctor would make a decision for the patient’s treatment based on the determined difference between images and record the decision and imaging information into central database 16. Examiner notes that the intelligent medical engine 14 is part of the main server 12, i.e., the guidance server, therefore when the intelligent medical engine 14 provides the information to the database 16 it also is providing the information to the server 12.); and 
one or more radiology scanners configured to provide both of the guidance server and the imaging post-processor with the real-time patient imaging data (Fig. 9 and [0126] disclose that the intelligent medical engine, interpreted as including the imaging post processor receives real time lab test data and imaging data from the diagnosis capsule machine 216, interpreted as at least being a radiology scanner based on the radiology imaging of Fig. 16 and that the device is capable of MRI, CT/CAT scans, and x-rays; as shown in Fig. 9 and as discussed in [0069] the intelligent medical engine 14 is a part of the server 12 and thus by providing the real-time patient imaging data to the intelligent medical engine 14, the server 12 also is provided the data.), 
wherein the imaging post-processor is configured to perform a three-dimensional reconstruction of the received real-time patient imaging data for performing the imaging post processing (Fig. 16 & [0134] discloses that the one or more scans of the patient may be combined to generate a 3D model of the patient, i.e., 3D reconstruction of the real-time patient data, by the intelligent medical engine, i.e., the image post processor), and 
wherein the guidance server is configured to: 
utilize the nationally-recognized and accepted neurosurgical treatment guidelines, and the consensus and expert opinion databases to provide at least interim medical advice and further diagnostic guidelines ([0072] discloses that the central database 16 contains treatment protocols for diseases; [0066] discloses that the system may be used to treat neurological disease, therefore, at least the patients’ medical data or the treatment protocols are interpreted as including data related to neurological disease and the treatment thereof which is interpreted as encompassing neurosurgical information, thus the central database 16 is interpreted as a neurosurgical database; [0058] discloses that the method allows for diagnosing and identifying appropriate treatment for a patient; [0094] further discloses that treatment of a patient is a treatment protocol determined by the intelligent medical engine which is interpreted as including the server 12; and [0054] discloses that treatment protocol refers to a medical treatment course generally accepted in the medical profession for the treatment of a patient with a particular disease; Examiner notes that treatment protocols that are generally accepted in the medical profession which are stored in the central database 16 and accessed by the guidance server is interpreted as utilizing nationally-recognized and accepted neurosurgical treatment guidelines (because they are generally accepted by the medical profession) and consensus and expert opinion databases (the treatment protocols stored on the database are generally accepted by the medical profession making them of consensus and expert opinion) to provide interim medical advice and diagnostic guidelines); and 
provide one or more AI-generated alerts (Fig. 2 and [0071] disclose that the intelligent medical engine 14 operates as an artificial intelligence/computer doctor that provides a patient's prognosis based on the patient's current input medical data compared to the existing data from the central database 16; further, Fig. 10 and [0128] disclose that the intelligent medical engine 14 receives, stores, analyzes, and classifies medical data with an interactive machine-learning process; Fig. 15 and [0133] disclose that the intelligent medical engine 14 analyzes the real time medical data of the patient, relative to the patient's previously stored objective medical data in the central database 16 to determine if the comparison would invoke a medical alert to the patient's medical doctor and to the patient and when a medical alert is needed, the intelligent medical engine 14 sends a medical alert, interpreted as being the product of artificial intelligence, i.e., an AI-generated alert, to a medical professional associated with the patient), suggestions for diagnoses and immediate treatment guidelines to the at least one medical personnel ([0058] discloses that the method allows for diagnosing and identifying appropriate treatment for a patient, [0094] further discloses that treatment of a patient is a treatment protocol determined by the intelligent medical engine which is interpreted as including the server 12, and [0054] disclose that treatment protocol refers to a medical treatment course generally accepted in the medical profession for the treatment of a patient with a particular disease, interpreted as suggested diagnosis and immediate treatment guidelines; [0129] discloses that the data is output to the doctor or use). 

Oleynik does not explicitly disclose separately providing both of the guidance server and the imaging post-processor with data;
up-to-date evidence databases and utilizing the up-to-date evidence databases to provide medical advice,
wherein the information provided is provided to a non-neurosurgical medical personnel until a neurosurgeon is available

Shustermann teaches that it was old and well known in the art of processing healthcare data, before the effective filing date of the claimed invention, to distribute data from one device separately to multiple devices ([0046]-[0047] teach providing data from personal devices for monitoring health data to a distributed processing network made up of multiple device/computers, which is interpreted as sending data separately to at least two devices). 
Therefore, it would have been obvious to one of ordinary skill in the art of processing healthcare data before the effective filing date of the claimed invention to modify the healthcare data processing apparatus that sends data from a scanner to the intelligent medical engine 14, i.e., the image post processor, incorporated in the medical main server 12, i.e., the guidance server disclosed by Oleynik and to distribute data from one device separately to multiple devices as taught by Shustermann in order to achieve greater processing speed by dividing tasks across 

Nichols teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a healthcare data processing apparatus to include up-to-date evidence databases and utilizing the up-to-date evidence databases to provide medical advice ([0028] teaches that the healthcare database includes up-to-date information on evidenced based medicine and is used to provide care to patients).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the healthcare data processing apparatus disclosed by the modified combination of Oleynik/Shustermann that utilizes medical data stored in databases to provide interim medical advice and further diagnostic guidelines to incorporate up-to-date evidence databases and utilizing the up-to-date evidence databases to provide medical advice as taught by Nichols in order to utilize the most current information, e.g., see Nichols [0028], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Dash teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein the information is provided to a non-neurosurgical medical personnel until a neurosurgeon is available ([0041] discloses that the information provided, including the early marker of impending ICP elevation, i.e., an alert, is provided to a rural medical provider, i.e., a non-neurosurgical medical personnel to bridge the gap until a neurosurgeon is available by being called in or the patient can be transported to a higher level trauma center with neurosurgeons on hand; [0059] further discloses providing immediate treatment guidelines including increased frequency and/or intensity of monitoring of the patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the healthcare data processing apparatus disclosed by the modified combination of Oleynik/Shustermann/Nichols to incorporate for information to be provided to a non-neurosurgical medical personnel until a neurosurgeon is available as taught by Dash in order to provide advanced warning of life threatening patient symptoms, e.g., see Dash [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Oleynik further discloses:
wherein the guidance server provides the one or more AI-generated alerts to an app on a smartphone(s) of the at least one medical personnel (Fig. 5 and [0119] disclose the medical main server sends an alert to the portable monitoring device including a smartphone as shown in Fig. 5 to alert the patient’s medical doctor; [0069] discloses that the smartphone/mobile phone runs apps, therefore the smartphone is interpreted as receiving the alert on an app.).

Regarding claim 5, depending on claim 1, Oleynik further discloses:
 (Fig. 1 and [0069] disclose medical main server 12 includes an intelligent medical engine 14).

Claim 9 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 11 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claims 7 and 13 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Shustermann and further in view of Nichols and further in view of Dash and further in view of US 2017/0098195 to Douglas et al. (hereinafter "Douglas").
Regarding claim 4, depending on claim 3, Oleynik discloses:
Wherein the guidance server provides the one or more AI-generated alerts to the smartphone of the at least one medical personnel (Fig. 5 and [0119] disclose that the medical main server sends an alert to the portable monitoring device including smartphone as shown in Fig. 5 to alert the patient’s medical doctor).
Oleynik does not explicitly teach: 
providing the one or more alerts as a Short Message Service (SMS) text message to the smartphone, if the app on the smartphone fails to properly present the one or more alerts.
 teaches that it was old and well known in the art of transmitting data to a smartphone, before the effective filing date of the claimed invention, to provide the one or more alerts as a Short Message Service (SMS) text message to the smartphone, if the app on the smartphone fails to properly present the one or more alerts (Fig.9 and [0081] teaches if message sent to an app fails then the message may instead be sent via SMS).
Therefore, it would have been obvious to one of ordinary skill in the art of transmitting data to a smartphone before the effective filing date of the claimed invention to modify the apparatus for sending alerts to the smartphone of a medical professional disclosed by the modified combination of Oleynik/Shustermann/Nichols/Dash to incorporate providing the one or more alerts as a Short Message Service (SMS) text message to the smartphone, if the app on the smartphone fails to properly present the one or more alerts as taught by Douglas in order to ensure that a message is received at the smartphone even when a first method fails, e.g., see Douglas [0081], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 10 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claims 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Shustermann and further in view of Nichols and further in view of Dash and further in view of US 2020/0043612 to McNair et al (hereinafter “McNair”).
Regarding claim 6, Oleynik further discloses:
([0120] and Fig. 6 disclose real time vital sign data, interpreted as a live stream, is received at medical main server 12), the clinical laboratory testing results ([0071] discloses receiving laboratory tests; Fig. 9 and [0126] further discloses that the diagnosis capsule machine 216 provides real time laboratory test data, interpreted as a live stream, to intelligent medical engine 14, which is interpreted as including the guidance server 12), and the patient imaging information (Fig. 9 and [0126] disclose diagnosis capsule machine 216 provides real time image data, interpreted as a live stream, to intelligent medical engine 14, which is interpreted as including the guidance server 12).
The modified combination of Oleynik/Shustermann/Nichols/Dash does not specifically disclose where in the guidance server receives, as live data streams, natural language input from the medical personnel.
McNair teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a server to receive, as a live data stream, natural language input from the medical personnel ([0091] teaches receiving a data stream, as further described in [0095] maybe in real-time, interpreted as live, of patient information representing an assessment from a caregiver, as further described in [0199] as including a spoken natural language, and utilizing a natural language processing engine to process the patient information into consumable content).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the apparatus configured to receive various healthcare data inputs disclosed by modified combination of Oleynik/ Shustermann/Nichols/Dash to incorporate for a server to receive, as a live data stream, natural 

Claims 12 and 14 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Examiner’s Note
The rejection of claims 2 and 8 under 35 U.S.C §103 is withdrawn because after further consideration the claims are patentably distinguishable from the prior art of record. Each element of claims 2 and 8 are not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record is US 2015/0161331 to Oleynik which generally discloses a system and method of diagnosing a patient and determining a treatment plan for the patient including diagnosing, i.e., identifying problems, using a received collection of parameters relevant to disease, prognosis, and treatment of the patient and comparing them to prior patient’s 
US 9,286,440 to Carter et al generally discloses a system that maybe used to address patient who is suffering from multiple traumas and that automatically prioritizes which problems to address first according to standard medical procedures and protocols. However, at a minimum Carter fails to make up for all of the deficiencies of Oleynik including “prioritize the problems to a hot list based on what is important to rule-out and what is most likely based on the clinical laboratory testing results, the patient imaging information, and an emergency room medical personnel's problem list”.
Upon further searching the examiner could not identify any prior art to teach this limitation. The prior art of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention. Therefore the rejection under 35 U.S.C. $103 is withdrawn.

Response to Arguments
Applicant's arguments directed toward the 101 rejection filed in the Response have been fully considered but they are not persuasive. See Response pp. 7-9.
On pp. 7-8 Applicant argues that the claims cannot be considered to be reciting a certain method of organizing human activity because “This situation is a situation in which proper human activity (by an expert) cannot be organized.” And further “Because the apparatus of claim 1 is configured to be used in the situation in which proper human activity cannot be organized, Id. Similarly, the identified abstract idea of the instant claims recite at least in part providing interim medical advice and providing one or more alerts, suggestions for diagnoses and immediate guidelines to a non-neurosurgical medical personnel until a neurosurgeon is available. To summarize the above recited abstract idea, the claims utilize generic computing structures to replace the mental process a neurosurgeon would perform in assessing a patients conditions to make a diagnosis and execute a treatment and provides this simulated mental process guidance to another, less skilled, medical personnel. This provided guidance is for the purpose of organizing the activity of the non-neurosurgical medical professional by giving them instructions on what steps/procedures/guidelines to follow until they can be relieved by the properly qualified medical personnel. Therefore this argument is not persuasive and the rejection is maintained.
On p. 8 of the Response Applicant argues that the apparatus recited in the claims should be interpreted as integrating the abstract idea into a practical application because:
The apparatus of claim 1 does not merely perform functions of generic computers, but is configured to utilize radiological data from the radiology scanners to provide non-neurosurgical medical personnel with guidelines while neurosurgeons are absent. The radiology scanners provide tangible data of a patient, and the apparatus of claim 1 incorporates this tangible data into the processes to perform three-dimensional reconstruction. The apparatus of claim 1 integrates computing processes into "practical application" by integrating the data provided by the radiology scanners with other information to provide proper guidelines. Therefore, claim 1 satisfies the requirement of Prong Two of Step 2A of the 2019 PEG, and qualifies as eligible subject matter under 35 U.S.C. §101.

• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
It is unclear which of these five indications Applicant is attempting to analogize to because none of them are specifically recited. For this reason alone Applicant’s argument is not persuasive. Further, utilizing data from a scanner to provide proper guidelines to a non-neurosurgical medical professional cannot be weighed in the analysis of the additional elements possibly incorporating the abstract idea into a practical applicant because it is part of the abstract idea itself. Further, the mere transmission of the data from the scanner to the other generic computer components amounts to mere extra solution activity as discussed above. See MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3). Therefore Applicant’s argument is not persuasive.
Applicant further argues on pp. 8-9 that “the apparatus of claim 1 integrates computing processes into practical application by integrating, for example, the nationally-recognized and accepted neurosurgical treatment guidelines to provide proper guidelines.” Examiner disagrees. As addressed above, merely receiving data from a variety of databases is not interpreted as being indicative of incorporation of the abstract idea into a practical application. Instead, it amounts to 
Applicant’s arguments directed toward claims 7 and 13 are not persuasive for at least the same reasons as addressed above.

Applicant’s arguments directed toward the 103 rejection of claims 1, 7, and 13 have been fully considered and are persuasive. Response pp. 9-11. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oleynik in view of Shustermann and further in view of Nichols and further in view of Dash as discussed above. 
On p. 10 of the response, Applicant argues that the combination of Oleynik in view of Senders does not teach: “a guidance server connected to one or more neurosurgical databases and treatment guideline servers which include nationally-recognized and accepted neurosurgical treatment guidelines, up-to-date evidence databases, and consensus and expert opinion databases”.
As discussed above, based on the presently amended claim language, Oleynik is interpreted as disclosing this limitation because the phrase “one or more neurosurgical databases and treatment guideline servers” is interpreted as requiring only neurosurgical databases or treatment guidelines servers because only one is required. Further, the phrase “which include nationally-recognized ... databases” is interpreted as only modifying “treatment guideline servers”. To summarize, disclosure of “a guidance server connected to one neurosurgical databases” fully meets this limitation. While Applicant references [0070] as not disclosing the 
Applicant’s argument on pp. 10-11 of the Response that the combination of Oleynik/Senders does not disclose “one or more radiology scanners configured to separately provide both of the guidance server and the imaging post-processor with the real-time patient imaging data.” is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oleynik in view of Shustermann and further in view of Nichols and further in view of Dash as discussed above. 
Applicant provides no further argument that the claims depending from 1, 7, and 13 are overcome the prior art of record other than their dependency from independent claims 1, 7, and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”